Citation Nr: 0724844	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-29  655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the right shoulder disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for arthritis of the 
hands, wrists, ankles, and feet.

5.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
November 2004 and January 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for residuals 
of shrapnel wounds to the right shoulder disability and 
entitlement to service connection for hypertension, to 
include as secondary to service-connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral knee disability is not related to 
active service.

2.  The veteran does not have arthritis of the hands, wrists, 
ankles, and feet that is related to active service.

3.  Chronic high cholesterol and disability from high 
cholesterol are not shown.


CONCLUSION OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Arthritis of the hands, wrists, ankles, and feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2006).

3.  High cholesterol was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The November 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
March 2006, the veteran was advised of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed for the 
issues of entitlement to service connection for a bilateral 
knee disability; arthritis of the hands, wrists, ankles, and 
feet; or high cholesterol because there is not evidence of 
record indicating the veteran "suffered an event, injury or 
disease in service" is his own lay statements.  Thus, VA's 
duty to provide an examination is not triggered.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with section 5103A(d) 
and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of bilateral knee disability; arthritis of the 
hands, wrists, ankles, and feet; or high cholesterol is 
factually shown during service.  The Board concludes it was 
not.  

The service medical records are absent complaints, findings 
or diagnoses of any knee injury or pain, any arthritis or 
pain in the hands, wrists, ankles, or feet; or high 
cholesterol during service.  On the clinical examination for 
separation from service, the veteran's upper extremities and 
lower extremities were evaluated as normal.  No defects other 
than facial scars resulting from a rocket wound to the face 
were noted.  In the Report of Medical History completed by 
the veteran in conjunction with his separation physical, he 
denied ever having a history of broken bones, lameness, 
"trick" of locked knee, foot trouble.  Thus, there is no 
medical evidence that shows that the veteran suffered from 
knee problems, arthritis, or high cholesterol during service. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to the veteran's claim for service connection 
for arthritis of the hands, wrists, ankles, and feet, the 
private medical records are absent diagnosis of arthritis in 
the hands, wrists, ankles, and feet.  Although there is a 
June 2001 medical report in which complaints of bilateral 
hand pain and left hand swelling is noted, two August 2002 
medical reports in which complaint of wrist pain/grip is 
noted, there is no evidence in the record of arthritis in the 
hands, wrists, ankles, or feet.  Thus, the medical evidence 
fails to show that the veteran currently suffers from 
arthritis of the hands, wrists, ankles, or feet.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the absence of competent 
medical evidence that arthritis of the hands, wrists, ankles, 
and feet exists and that it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for arthritis of the hands, wrists, 
ankles, and feet have not been established.  38 C.F.R. § 
3.303. 

With respect to the veteran's claim for service connection 
for high cholesterol, also referred to as 
hypercholesterolemia or hyperlipidemia, hypercholesterolemia 
is an "excess of cholesterol in the blood."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 792 (28th ed. 1994).  
Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc."  
Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High 
cholesterol is a laboratory finding, it is not a disability 
for which service connection can be granted.  No symptoms, 
clinical findings or other impairment has been associated 
with this laboratory finding.  As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.

The Board concludes that although the veteran has been 
diagnosed with hyperlipidemia, in the absence of competent 
evidence of disability from high cholesterol, the Board has 
no basis on which to consider the veteran's high cholesterol 
as more than a medical finding or symptom.  Absent a showing 
of a current chronic disability related to service, 
entitlement to service connection for high cholesterol must 
be denied.

With respect to the veteran's claim for service connection 
for bilateral knee disability, the appellant clearly has a 
current disability.  X-rays of the knees taken in December 
2002 reveal medial compartment osteoarthritis and arthritic 
changes in the patellofemoral joints.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.  However, no medical professional has ever related 
his bilateral knee conditions to the veteran's military 
service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
arthritis of the knees was not until 2002, more than 30 years 
after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1966 and 
2002, service connection for a knee disability is not 
warranted under 38 C.F.R. § 3.303(b).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of a bilateral knee disability until a 
number of years after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for arthritis of the hands, 
wrists, ankles, and feet is denied.

Entitlement to service connection for high cholesterol is 
denied.


REMAND

With respect to the veteran's claim for service connection 
for residuals of shrapnel wounds to the right shoulder 
disability, the Board notes that the veteran's service 
medical records indicate that veteran suffered a B-40 rocket 
wound of the face resulting in multiple scars.  In an August 
1969 rating decision, the RO noted that evidence of record 
showed that the veteran received multiple rocket wounds of 
the face and neck in Vietnam combat.  The veteran testified 
that at the time he received the rocket wounds of the face 
and neck, he also received wounds to his arm.  The veteran 
stated that he has been told by his surgeon that x-rays 
showed foreign bodies in his shoulder.  A September 2001 
medical record indicates that there were abnormal findings 
seen on x-ray but they relate to an old war injury that was 
sustained by the veteran during the Vietnam War.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  Therefore, the Board accepts as 
fact that the veteran received a shoulder combat wound during 
service.  However, the clinical evidence does not reflect 
that the veteran's right shoulder has been evaluated to 
determine if any scarring consistent with shell fragment 
wounds are present.   

Thus, in order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran has residuals from shell fragment wound of 
the right shoulder that incurred during service.  38 C.F.R. 
§ 3.159(c)(4). 

With respect to the veteran's claim for service connection 
for hypertension, the veteran testified in January 2007 that 
it was his belief that his hypertension was caused by his 
service-connected diabetes.  The veteran submitted a December 
2004 letter from his private physician which states, in 
pertinent part, that it is well documented in the literature 
that hypertension and diabetes often go hand in hand in 
regard to its disease processes and underlying progression.  
When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury (38 C.F.R. § 3.310 (a) (2006)) 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  It does not appear that the RO adjudicated the 
veteran's claim on a secondary service-connection basis.  In 
addition, it does not appear that the veteran or his 
representative have not been notified of 38 C.F.R. § 3.310 or 
the amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006). The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.  

Further, because the veteran's private physician has 
indicated a relationship between hypertension and diabetes, 
the board finds that a medical opinion in conjunction with 
the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran's 
hypertension is the result of or aggravated by his service-
connected diabetes.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine whether he 
has residuals of shrapnel fragment wound 
of the right shoulder that occurred 
during service.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should identify the presence or 
absence of characteristic scarring, 
retained foreign bodies, muscle or nerve 
injury, or other findings consistent with 
a shrapnel fragment injury.  The examiner 
should also address whether it is at 
least as likely as not that any 
additional right shoulder disability is 
etiologically related to the veteran's 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.
  
2.  The veteran should be scheduled for a 
VA examination to determine the whether 
his hypertension is due to or aggravated 
by his service-connected diabetes.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension is related to the service-
connected diabetes or whether it is at 
least as likely as not that the service-
connected diabetes aggravated or 
contributed to or accelerated the 
veteran's hypertension.  If it is 
determined that the service-connected 
diabetes aggravated or contributed to or 
accelerated any pathologic process 
involving the disability of hypertension, 
the examiner must state to what extent, 
given in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.
  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
including consideration of service 
connection for hypertension as secondary 
to service connected disability, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, which 
reflects consideration of service 
connection for hypertension as secondary 
to service connected disability, and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


